DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1,16,26 and 27 have been amended.
Claims 28 and 29 have been newly added. 
Claims 1-18 and 20-29 are pending and have been examined as below:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing subsystem (in claim 1 and 27) and calibration apparatus (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “processing subsystem” ,“calibration apparatus” and ”sensor for detecting" has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “subsystem” and “apparatus” coupled with functional language “operable to compute” and “calibration” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification defines the processing subsystem as a CPU or processor (paragraph 0027, lines 1-4). The specification defines the calibration apparatus as a holster 356 (Fig 3C). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifer et al (US 2013/0206741).

With regards to claim 28, Pfeifer et al discloses A system comprising (welding system 10, Fig. 2): a hand-held weld tool (a welding torch 26, Fig. 1) comprising a positioning and orientation measurement system (an inertial sensing module 190, paragraph 0048, lines 6-7) having an inertial measurement unit (accelerometers 192 and gyroscopes 194, paragraph 0048, lines 8-10) ; a holster (calibration device, paragraph 0049, lines 5-6)  configured to maintain the hand-held weld tool (welding torch 26, Fig. 1)in a which is capable of maintaining the welding torch 26 stationary in one or more orientations in the earth’s gravitational field where signal 196 is sent from inertial sensing module 190 may be measured an compared against the expected measurements, paragraph 0049, lines 11-14); and a processor (travel speed monitoring device 52 including processor 76, paragraph 0029, lines 1-2)  determine, based on data generated by the IMU, a weld position of the weld operation (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features, paragraph 0038, lines 20-23);  compute, based on a weighted combination of the data generated by the IMU and data based on the images during the weld operation on the workpiece, one or more actual motion attributes for the hand-held weld tool (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features, paragraph 0038, lines 20-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8-14, 20 ,22,25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al (US 2013/0206741) in view of Conrardy et al (US 2011/0117527).

With regards to claim 1, Pfeifer et al discloses a system (welding system 10, Fig. 2) comprising:
a welding torch 26, Fig. 1) comprising a positioning and orientation measurement system (an inertial sensing module 190, paragraph 0048, lines 6-7) having an inertial measurement unit (accelerometers 192 and gyroscopes 194, paragraph 0048, lines 8-10);
a camera configured to capture images of the hand-held welding tool during a weld operation on a workpiece (camera located overhead to determine location of welding torch in welding arc 12 is performed, paragraph 0037, lines 5-10);
a fixture, comprising: a holster (calibration device, paragraph 0049, lines 5-6)  configured to maintain the hand-held weld tool (welding torch 26, Fig. 1)in a known position and orientation and in stationary state for calibration of the IMU (which is capable of maintaining the welding torch 26 stationary in one or more orientations in the earth’s gravitational field where signal 196 is sent from inertial sensing module 190 may be measured an compared against the expected measurements, paragraph 0049, lines 11-14)
a processing subsystem (travel speed monitoring device 52 including processor 76, paragraph 0029, lines 1-2)  determine, based on data generated by the IMU, a weld position of the weld operation (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features, paragraph 0038, lines 20-23);  compute, based on a weighted combination of the data generated by the IMU and data based on the images during the weld operation on the workpiece, one or more actual motion attributes for the hand-held weld tool (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features, paragraph 0038, lines 20-23).
Pfeifer et al does not disclose a portable fixture comprising a holster and a sensor configured to detect when the hand-held weld tool is properly positioned in the holster such that the holster can accurately perform calibration of the IMU. 
data processing 212 of data generated from the arc welding data 210 and the image capture 110, Fig. 5) and a portable fixture (a horizontal fixture 30, Fig. 2) comprising a holster (calibration block 52, Fig. 2) and a sensor (data capturing component 100, paragraph 0027, lines 6-8) configured to detect when the hand-held weld tool is properly positioned in the holster for calibration (when welding gun 90 is properly positioned within either calibration block 58 or calibration block 76, target 98 is in view of data capturing component 100, which typically includes at least one digital camera or imaging device, paragraph 0027, lines 1-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the welding system of Pfeifer et al with a calibration block and data capturing component as taught by Conrardy to provide a user specific calibration mode for a welding system. 
With regards to claim 2, Pfeifer et al discloses a non-IMU sensor (sensor feedback 84, Fig. 2) 
operable to generate data that comprises one or more of: values corresponding to welding voltage during the weld operation; values corresponding to current flowing from the hand-held weld tool during the weld operation (take voltage and current measurements taken from the power supply 16 to welding torch 26, paragraph 0042, lines 6-9).
With regards to claim 4, Pfeifer et al discloses the non-IMU sensor is a camera (optical sensor 54, paragraph 0038, lines 1-2) the processing subsystem is operable to compensate for drift of the IMU based on images of the hand-held tool captured by the camera (configured to sense a first parameter indicative of a positon of the welding torch 26 and a second parameter indicative of a position of a component in the weld area 58 and the travel speed sensing system 50 may determine the speed of the welding torch 26 based on the first and second parameter to be capable of compensating for drift of the inertial sensing module 190). 
With regards to claim 6, Pfeifer et al discloses a non-IMU sensor, wherein the non-IMU sensor is an acoustic receiver (microphones, paragraph 0025, lines 3-6); and the processing subsystem is operable to compensate for drift of the IMU based on data output by the acoustic receiver (send signals 70 indicative of the welding torch position to the travel monitoring device 72 to be capable of compensating for drift of the inertial sensing module 190, Fig. 2). 
With regards to claim 8, Pfeifer et al discloses wherein the one or more actual motion attributes comprise actual travel speed and the processing subsystem (the travel speed monitoring device 52, Fig. 2) is operable to:
process the data generated by the IMU to determine instantaneous travel speed of the hand held weld too at one or more instants during the welding operation (the current travel speed of the welding torch 29 , paragraph 0043, lines 4-7);
average the instantaneous travel speed over an interval to determine the actual travel speed during the interval (based on the sensor feedback 84 and compare the weld travel speed, paragraph 0043, lines 5-7); and 
provide a real-time visual, audible, and tactile indication of the actual travel speed (display 82 to provide visual indicator of the travel speed of the welding torch 26 , paragraph 0043, lines 1-6).
With regards to claim 9, Conrardy et al teaches a welding system where travel speed may be measured and may be used to determine weld length to determine actual weld size (weld size, paragraph 0028, lines 45-52).
With regards to claim 10, Pfeifer et al discloses wherein the one or more actual motion attributes comprise actual travel speed and the processing subsystem (the travel speed monitoring device 52) is operable to:
the current travel speed of the welding torch 29 , paragraph 0043, lines 4-7);
average the instantaneous travel speed over an interval to determine the actual travel speed during the interval (determine a desired travel speed of the welding torch 29 based on the sensor feedback 84 and compare, average, paragraph 0043, lines 5-7) ; and
adaptively control (the weld travel speed and processor 76 may send control commands, paragraph 0043, lines 8-10), based on the actual travel speed, one or more of:
heat input per unit length during the weld operation such that the heat input per unit length remains within determined thresholds during the weld operation; weld length (to a control device 78 of the welding system 10 in order to implement appropriate actions within the welding system 10 and may control a welding parameter which may be heat input which would be per length paragraph 0029, lines 7-13 and 23-25). 
With regards to claim 11, Pfeifer et al discloses wherein the one or more actual motion attributes comprise actual travel speed and the processing subsystem (the travel speed monitoring device 52) is operable to:
process the data generated by the IMU to determine instantaneous travel speed of the handheld weld tool at one or more time instants during the weld operation (the current travel speed of the welding torch 29 , paragraph 0043, lines 4-7);
average the instantaneous travel speed over an interval to determine the actual travel speed during the interval (determine a desired travel speed of the welding torch 29 based on the sensor feedback 84 and compare, average, paragraph 0043, lines 5-7) ; and
store the actual travel speed to a database to which it is communicatively coupled (the weld travel speed and signals received can be stored in memory 96, paragraph 0030, lines 8-11). 
With regards to claim 12, Pfeifer et al discloses wherein the one or more actual motion attributes comprise actual travel speed and the processing subsystem (the travel speed monitoring device 52) is operable to:
process the data generated by the IMU to determine instantaneous travel speed of the handheld weld tool at one or more time instants during the weld operation (the current travel speed of the welding torch 29 , paragraph 0043, lines 4-7);
average the instantaneous travel speed over an interval to determine the actual travel speed during the interval (determine a desired travel speed of the welding torch 29 based on the sensor feedback 84 and compare, average, paragraph 0043, lines 5-7). 
With regards to claim 13, Conrardy et al teaches a welding system where travel speed may be measured and may be used to determine weld length used to determine actual weld size (weld size, paragraph 0028, lines 45-52).
With regards to claim 14, Conrardy et al teaches a welding system where travel speed may be measured and may be used to determine weld length (weld size, paragraph 0028, lines 45-52). 
With regards to claim 20, Conrardy et al teaches portable fixture (calibration block 52, Fig. 2) comprises one or more tool parking spots (weld coupons 54, Fig.2) at a known spatial and orientation relative to a fixture on which the weld operation is to be performed.
With regards to claim 22, Pfeifer et al discloses a training apparatus (welding helmet 56) that comprises an IMU (sensor module 130) and that is configured to output data from said IMU while tracing a previously-welded or to-be-welded path for training of a manual or robotic weld (configured to output data while tracing incremental markings 154, Fig. 5).
With regards to claim 25, Conrardy et al teaches the portable fixture (calibration block 52, Fig. 2) comprises a plurality of holsters orthogonally oriented in three-dimensional space (where another calibration block 52 can be placed on the at least one peg 44, Fig. 2).
With regards to claim 29, Conrardy et al teaches wherein the processor is configured to determine the weld position from a set of positions (data processing module for seeing image of welding torch position, Fig. 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al and Conrardy et al as applied to claims 1, 2, 4, 6, 8-14, 20 ,22,25 and 29 above, in view of Daniel (US 2013/0264323).
	
With regards to claim 3, Pfeifer et al and Conrardy et al does not disclose wherein the processing subsystem is operable to compute time integrals and/or time derivatives of one of more of: the values corresponding to the welding voltage during the weld operation; the values corresponding to the current flowing from the hand-held weld tool during the weld operation; the values corresponding to the power delivered from the hand-held weld tool to the workpiece during the weld operation; and the values corresponding to welding impedance during the weld operation.
Daniel teaches wherein the processing subsystem (PID controller 64) Is operable to compute time integrals and/or time derivatives of one of more of: the values corresponding to the welding voltage during the weld operation(uses a proportional, integral and derivative calculation, paragraph 0053, lines 11-14); the values corresponding to the current flowing from the hand-held weld tool during the weld operation (current feedback 26, Fig. 1) ; the values corresponding to the power (voltage feedback 34, Fig. 1) delivered from the hand-held weld tool to the workpiece during the weld operation; and the values corresponding to welding impedance during the weld operation (sends a signal to a comparator 68 where the PID controller 64 ,Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the processor of Pfeifer et al and Conrardy et al with the PID controller taught by Daniel in order . 

Claims 5,7 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al and Conrardy et al as applied to claims 1, 2, 4, 6, 8-14, 20 ,22,25 and 29 above, in view of Holverson et al  (US 2013/0277345).

With regards to claim 5, Pfeifer et al and Conrardy et al does not disclose a non-IMU sensor is a positioning receiver. 
Holverson et al teaches the non-IMU sensor is a positioning receiver (GPS device 118, Fig. 2); and the processing subsystem (control circuitry 96), Fig. 2) is operable to compensate for drift of the IMU based on data output by the positioning receiver (for determining the location of the welding monitoring device 70 and enable alignment between data detected at the welding monitoring device 70 and data of the remote device, Fig. 2).
With regards to claim 7, Holverson et al teaches the non-IMU sensor is a proximity sensor (proximity sensor, paragraph 0031, lines 16-19); and the processing subsystem (control circuitry 96, Fig. 2) is operable to compensate for drift of the IMU based on data output by the proximity sensor when the torch is placed or moved near the proximity sensor at a known location relative to the weld fixture (may communicate with the welding monitoring device 70 to receive data and provide the data to a remote device 110, paragraph 0031, lines 19-21). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the travel speed monitoring device of Pfeiffer et al and Conrardy et al with the control circuitry with a connection to GPS device as taught by Holverson et al in order to provide exact location of components of a welding system to provide precise operation. 

With regards to claim 27, Pfeifer et al a system (welding system 10, Fig. 2) comprising:
a hand-held weld tool (a welding torch 26, Fig. 1) comprising a positioning and orientation measurement system (an inertial sensing module 190, paragraph 0048, lines 6-7) having an inertial measurement unit IMU (accelerometers 192 and gyroscopes 194, paragraph 0048, lines 8-10);
a camera configured to capture images of the hand-held welding tool during a weld operation on a workpiece (camera located overhead to determine location of welding torch in welding arc 12 is performed, paragraph 0037, lines 5-10);
a holster (calibration device, paragraph 0049, lines 5-6) configured to: maintain the hand-held weld tool in a known position and orientation and in stationary state for calibration of the IMU; and a sensor configured to detect when the hand-held weld tool is properly positioned in the holster by detecting a component on the hand-held weld tool as present within the holster (which is capable of maintaining the welding torch 26 stationary in one or more orientations in the earth’s gravitational field where signal 196 is sent from inertial sensing module 190 may be measured an compared against the expected measurements, paragraph 0049, lines 11-14)
a processor (travel speed monitoring device 52 including processor 76, paragraph 0029, lines 1-2)  determine, based on data generated by the IMU, a weld position of the weld operation (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features 26, paragraph 0038, lines 20-23);  compute, based on a weighted combination of the data generated by the IMU and data based on the images during the weld operation on the workpiece, one or more actual motion attributes for the hand-held weld tool (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features 26, paragraph 0038, lines 20-23).

Conrardy teaches wherein the processing subsystem (data processing component 200, Fig. 1) is configured to calibrate the IMU by recording an output of the IMU in response to the sensor detecting that the hand-held weld tool is properly positioned in the holster (input aspect of image processing step 112 includes analyzing individual images of the target (calibration block 52)looking for a match to a known "trained" object (i.e., the calibrated target), paragraph 0028, lines 9-12).
It would have been obvious to one skilled in the art at the time the invention was made to modify the welding system of Pfeifer et al with a calibration block and data processing component as taught by Conrardy to provide a user specific calibration mode for a welding system. 
Pfeifer et al and Conrardy does not teach the processing subsystem is configured to compensate for drift in the data generated by the IMU based on the output of the IMU during the calibration.
Holverson et al teaches the processing subsystem (control circuitry 96, Fig. 2) is configured to compensate for drift in the data generated by the IMU based on the output of the IMU during the calibration (for determining the location of the welding monitoring device 70 and enable alignment between data detected at the welding monitoring device 70 and data of the remote device, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the travel speed monitoring device of Pfeiffer et al and Conrardy et al with the control circuitry with a connection to GPS device as taught by Holverson et al in order to provide exact location of components of a welding system to provide precise operation. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al and Conrardy et al as applied to claims 1, 2, 4, 6, 8-14, 20,22,25 and 29 above, in view of Kearney (US 4,399,346).

Note: The welding power has an equation of Power = Current X Voltage
With regards to claims 15 and 17, Pfeiffer et al and Conrardy et al does not teach a measure of instantaneous welding power, the processing subsystem is operable to integrate instantaneous power over time to determine actual heat input; the processing subsystem is operable to determine the actual heat input per unit length by dividing the actual heat input by the actual weld length. 
Kearney et al teaches a measure of instantaneous welding power(change in welding power, col 4l, lines 1-6), the processing subsystem is operable to integrate instantaneous power over time to determine actual heat input (where a heat input in joules per inch HI has a mathematical equation of welding power (VA) over travel speed in inches per minute ,col 5, lines 10-15); the processing subsystem is operable to determine the actual heat input per unit length by dividing the actual heat input by the actual weld length( length, col 5, lines 10-15)
It would have been obvious to one skilled in the art at the time the invention was made to modify the processor of Pfeiffer et al and Conrardy et al with the weld travel speed sensor as taught by Kearney et al in order to provide an efficient welding apparatus. 
With regards to claim 16, Pfeifer et al discloses wherein the processing subsystem is operable to provide a real-time visual, audible, and/or tactile indication of the actual heat input (where a heat input in joules per inch HI has a mathematical equation of welding power (VA) over travel speed in inches per minute, col 5, lines 10-15).
With regards to claim 18, Pfeifer et al discloses the travel speed monitoring device 52 may determine the current travel speed (instantaneous travel speed, paragraph 0043, lines 4-7) and 29 based on the sensor feedback 84 and compare (average, paragraph 0043, lines 5-7) the weld travel speed and signals received can be stored in memory 96 (database, paragraph 0030, lines 8-11) and when combined with Kearney et al the heat input HI can be stored in memory 96 as taught by Pfeifer et al. 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al (‘741) and Conrardy et al as applied to claims 1, 2, 4, 6, 8-14, 20 ,22,25 and 29 above, in view of Pfeifer et al (US 2013/0208569).

With regards to claim 21, Pfeifer et al (‘741) and Conrardy et al does not disclose wherein the motion attribute is one of: actual torch angle during the weld operation, actual travel angle during the weld operation, actual weld position relative to the workpiece during the weld operation, and actual weld location within the workpiece during the weld operation.
Pfeifer et al (‘569) teaches a wherein the motion attribute is one of: actual torch angle (by e.g., triaxial accelerometers, electrolytic tilt sensors, etc., paragraph 0038, lines 4-11) during the weld operation, actual travel angle during the weld operation, actual weld position relative to the workpiece during the weld operation, and actual weld location within the workpiece during the weld operation (the travel speed monitoring device 52 with a current torch angle 154 of the welding torch 26 in the earth's gravitational field and measured changes in the torch angle 154 may be detected by these sensors 152, and the travel speed sensing device 52 may determine the position of a point (e.g., tip) on the welding torch 26 based in part on the torch angle 154 (paragraph 0038, lines 4-11).
It would have been obvious to one skilled in the art at the time the invention was made to modify the welding torch of Pfeifer et al (‘741) and Conrardy et al with sensors as taught by Pfeifer et al . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al and Conrardy et al as applied to claims 1, 2, 4, 6, 8-14, 20 ,22,25 and 29 above, in view of Albrecht et al (US 2007/0080151).

With regards to claim 23, Pfeifer et al and Conrardy et al does not disclose wherein the hand held tool or its power source are configured among a lower power state and a ready state based on data generated by the IMU. 
Albrecht teaches wherein the hand held tool (a welding type device 66a, Fig. 4) are configured among a lower power state and a ready state based on data generated by the IMU (ready state, paragraph 0056, lines 16-20).
It would have been obvious to one skilled in the art at the time the invention was made to modify the welding power supply of Pfeifer et al and Conrardy et al with the monitoring device taught by Albrecht in order to provide a notification of power supply limitations. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al and Conrardy et al as applied to claims 1, 2, 4, 6, 8-14, 20,22,25 and 29 above, in view of Lee et al (US 2007/0038400).

With regards to claim 24, Pfeifer et al and Conrardy et al does not disclose a processing circuitry operable to generate predictions of mechanical properties of a weld formed during the weld operation. 
control mechanism, paragraph 0041, and lines 1-3) operable to generate predictions (neural network model) of mechanical properties of a weld formed during the weld operation (determines nugget integrity to provide loop feedback to a welding control system which includes a power source, paragraph 0041, lines 3-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the travel speed monitoring device of Pfeifer et al and Conrardy et al with the system for assessing the quality of welds in order to provide a user with a way of training a user to complete quality welds. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al and Conrardy et al as applied to claims 1, 2, 4, 6, 8-14, 20,22,25 and 29 above, and further in view of Faust et al (US 6,903,300).

With regards to claim 26, Pfeifer et al and Conrardy et al does not teach wherein the sensor is configured to detect when the hand-held weld tool is properly positioned in the holster for calibration by detecting a ferromagnetic material block on the hand-held weld tool. 
Faust et al teaches wherein the sensor (measuring device 6,9,10, Fig. 3) is configured to detect when the hand-held weld tool (working tool 1, Fig. 3) is properly positioned in the holster for calibration by detecting a ferromagnetic material block (working tool has tools 3,4 and 5 which are made of ferromagnetic properties , col 8, lines 6-9) on the hand-held weld tool (upon changes in distance in the autogenous torch 1 relative to the workpiece 7, the field lines 13 will become shorter or longer, for the two measuring coils 9, 10, this effects not only a change in the amplitude of the respective signal, but also a shift in phase position. For the control of the working distance, it is not the amplitude of the signal of the measuring coils 9, 10 that is evaluated, col 9, and lines 45-55). 
. 

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.  
Applicant’s argument: Applicant argues the prior art does not teach “a processing subsystem operable to compute, based on a weighted combination of data generated by the IMU and data based on the images during the weld operation on the workpiece” in claim 1. 
Examiner’s response: Conrardy et al teaches a weight combination of data generated by the IMU and data based on images during the welding operation (data processing 212 of data generated from the arc welding data 210 and the image capture 110, Fig. 5). The two data points of the image capture 110 is from a camera and the arc welding data 210 is from sensors associated with the welding torch. 
Applicant’s argument: Applicant argues the prior art does not teach “a processor configured to determine, based on data generated by the IMU, a weld position of the weld operation” in claims 27 and 28. 
Examiner’s response: Conrardy et al discloses a processor (travel speed monitoring device 52 including processor 76, paragraph 0029, lines 1-2)  determine, based on data generated by the IMU, a weld position of the weld operation (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features, paragraph 0038, lines 20-23);  compute, based on a weighted combination of the data generated by the IMU and data based on the images during the weld operation on the workpiece, one or more actual motion attributes for the hand-held weld tool (travel speed monitoring device 52 may then utilize any desirable image processing scheme to determine weld travel speed from changes in relative position of the welding torch 26 versus the features, paragraph 0038, lines 20-23).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761